Order entered February 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01265-CV

                               SONJA Y. WRIGHT, Appellant

                                               V.

                        DALLAS HOUSING AUTHORITY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-04697-D

                                           ORDER
       The reporter’s record in this case was due December 6, 2016. When it was not filed, we

notified court reporter Coral Hough by postcard dated December 7, 2016 that the reporter’s

record was past due. On December 12, 2016, Ms. Hough notified the Court that no request had

been made for a reporter’s record in this appeal. That same day, we notified appellant Sonja

Wright that the reporter’s record had not been filed because no one had requested it. We

instructed appellant to provide the Court with written documentation by December 22, 2016 that

she had requested preparation of the reporter’s record. We cautioned appellant that the failure to

do so could result in the appeal being submitted without the reporter’s record. To date, we have

not received notice that appellant has requested preparation of the reporter’s record. Therefore,

we ORDER this appeal submitted without the reporter’s record.
       We ORDER appellant to file her brief on or before March 3, 2017. Appellant is

cautioned that the failure to timely file her brief may result in the dismissal of this appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE